EXHIBIT 99 Investor Release FOR IMMEDIATE RELEASE FOR MORE INFORMATION CONTACT: 09/09/09 Investors:Donna Rodriguez, 630-623-5126 Media:Heidi Barker, 630-623-3791 McDONALD’S AUGUST GLOBAL COMPARABLE SALES RISE 2.2% OAK BROOK, IL – McDonald’s Corporation announced today that global comparable sales rose 2.2% in August and by segment performance was as follows: · U.S. up 1.7% · Europe up 3.5% · Asia/Pacific, Middle East and Africa declined 0.5% "Our commitment to providing customers with menu variety, value and convenience is delivering sustained global comparable sales growth despite the current economic environment.Our System remains aligned behind providing great service to each of the 58 million customers who visit us daily," said Chief Executive Officer Jim Skinner."We will continue to drive the business forward and build market share by executing our customer-centric Plan to Win." U.S. comparable sales increased 1.7% for the month.The new premium Angus Third Pounders and McCafé espresso-based coffees complemented the ongoing appeal of McDonald’s core menu and contributed to this increase.
